

113 SRES 257 ATS: Designating October 3, 2013, as “Jumpstart's Read for the Record Day”.
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 257IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mrs. Murray (for herself, Mr. Isakson, Mr. Cochran, Mr. Begich, Mr. Wicker, Mr. Durbin, Ms. Landrieu, and Mr. Bennet) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 3, 2013, as
		  Jumpstart's Read for the Record Day.Whereas Jumpstart, a national early education
			 organization, is working to ensure that every child in the United States can
			 enter kindergarten prepared to succeed;Whereas Jumpstart recruits and trains college students and
			 community volunteers year-round to deliver a high-quality early education
			 curriculum to preschool children in low-income neighborhoods, helping preschool
			 children develop the key language and literacy skills they need in order to
			 succeed in school and in life;Whereas, since 1993, Jumpstart has engaged nearly 28,000
			 adults in service to more than 50,000 young children in communities across the
			 United States;Whereas Jumpstart’s Read for the Record, presented in
			 partnership with the Pearson Foundation, is a national campaign that culminates
			 in 1 day out of the year when millions of people in the United States come
			 together to celebrate literacy and support Jumpstart in its efforts to promote
			 early childhood education;Whereas the goals of Jumpstart's Read for the Record
			 are—(1)to raise
			 awareness of the importance of early childhood education in the United
			 States;(2)to support the
			 mission of Jumpstart, as well as early education programs established by
			 Jumpstart in preschools in low-income neighborhoods; and(3)to celebrate the
			 commencement of Jumpstart’s program year;Whereas October 3, 2013, would be an appropriate date to
			 designate as “Jumpstart’s Read for the Record Day” because it is the date on
			 which Jumpstart aims to set the world record for the largest shared reading
			 experience; andWhereas Jumpstart hopes to engage more than 2,385,305
			 adults and children in reading “Otis”, by Loren Long, during a record-breaking
			 celebration of reading and service, in support of preschool children in the
			 United States: Now, therefore, be itThat the Senate—(1)designates
			 October 3, 2013, as Jumpstart's Read for the Record Day;(2)commends
			 Jumpstart’s Read for the Record on its 8th year;(3)encourages
			 adults, including grandparents, parents, teachers, and college students, to
			 join children in creating the world’s largest shared reading experience and to
			 show their support for early literacy and Jumpstart’s early education
			 programming for young children in low-income communities; and(4)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 Jumpstart, one of the leading nonprofit organizations in the United States in
			 the field of early childhood education.